Citation Nr: 1029660	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  03-16 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
Veteran's dyshidrosis of the hands, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
Veteran's tinea pedis with onychomycosis, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran had active service from November 1964 to November 
1968.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Waco, Texas, 
Regional Office (RO) which, in pertinent part, denied increased 
evaluations for the Veteran's dyshidrosis of the hands and tinea 
pedis with onychomycosis.  In April 2010, the Veteran was 
afforded a hearing before the undersigned Acting Veterans Law 
Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that his skin disorders of the hands and the 
feet and his toenail disorder are productive of symptoms 
involving significant portions of his extremities.  He believes 
that such a symptomatology warrants assignment of evaluations in 
excess of 10 percent.  

At the April 2010 hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO, the Veteran testified that his skin 
and toenail disabilities have increased in severity since the 
last VA examination for compensation purposes.  In reviewing the 
record, the Board observes that the Veteran was last afforded a 
VA examination for compensation purposes which addressed his skin 
and toenails in January 2008.  
The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that an additional VA examination would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for compensation purposes which 
is sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected dyshidrosis of the 
hands, tinea pedis, and onychomycosis.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  The examiner should express an 
opinion as to the impact of the Veteran's 
skin and toenail disabilities upon his 
vocational pursuits.  The examiner should 
specifically state whether the Veteran's 
skin disabilities necessitate systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

2.  Then readjudicate the Veteran's 
entitlement to increased evaluations for 
his dyshidrosis of the hands and tinea 
pedis with onychomycosis.  If the benefits 
sought on appeal remain denied, the Veteran 
and his accredited representative should be 
issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered, since the issuance 
of the last SSOC.  The Veteran should be 
given the opportunity to respond to the 
SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

